Citation Nr: 1824791	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a disorder manifested by numbness of the feet, including as secondary to herbicides exposure.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1966 to June 1969.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran's claims file was subsequently transferred to the RO in Manchester, New Hampshire; jurisdiction over the issue on appeal is retained by the RO in Providence, Rhode Island.  

The current matter was previously remanded by the Board in November 2016 for further development.  The Board finds there has been substantial compliance with the prior remand and will proceed.


FINDING OF FACT

The Veteran's peripheral neuropathy of bilateral lower extremities did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service, to include conceded exposure to herbicides such as Agent Orange.


CONCLUSION OF LAW

The criteria to establish service connection for peripheral neuropathy of bilateral lower extremities are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in November 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

The Veteran asserts that he has a disorder manifested by numbness of the feet related to his service, including as secondary to herbicide exposure.  The Veteran contends that he was exposed to herbicides while serving aboard the USS Carpenter.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 
VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

As noted in the November 2016 Board remand, the Veterans Benefits Administration (VBA) has historically extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides.  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated February 5, 2016).  http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.   The VBA now recognizes that the USS Carpenter (DD-825) operated for extended periods of time in the close coastal waters of Vietnam from July 1967 to February 1969, and sent personnel ashore in December 1968.  The available personnel records reflect that the Veteran served aboard the USS Carpenter from March 1968 to June 1969.  Thus, the guidance set forth by VBA in this list specifically extends the herbicide presumption to this Veteran. 

As such, the Board reiterates its prior finding that the Veteran served aboard the USS Carpenter (DD-825) from March 1968 to June 1969, and is presumed to have been exposed to herbicides as the USS Carpenter is known to have operated in the close coastal waters of Vietnam.  

VA amended its regulations to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.; see also 38 C.F.R. § 3.307(a)(6)(iv).  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  78 FR 54763-66 (Sept. 6, 2013).

In assessing the Veteran's claim, the Board must determine whether the Veteran has the claimed disorder.  The Board notes that in the most recent January 2017 VA examination, the Veteran was diagnosed with idiopathic peripheral neuropathy of bilateral lower extremities.  As such, the Veteran has a current diagnosis.  A review of the claims file shows that the Veteran reported that symptoms related to numbness in his feet began approximately 20 to 30 years ago or in the 1980s.  See November 2011 Application for Compensation, November 2011 Statement in Support of Claim, August 2016 VA treatment record, January 2017 VA examination.  The Veteran has not claimed that the onset of peripheral neuropathy in his bilateral lower extremities occurred during his active service or within the first few years after separation from active service.  As such, the presumption does not apply.  

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records (STRs) do not show the Veteran complained of symptoms or was diagnosed with peripheral neuropathy or radiculopathy of bilateral lower extremities during active service.  The Board notes that the Veteran's March 1966 enlistment report of medical examination showed the Veteran had moderate pes planus.  However, the record noted the pes planus was asymptomatic and on the March 1966 enlistment report of medical history, the Veteran denied having foot trouble, neuritis, or paralysis.  Furthermore, on the Veteran's June 1969 separation report of medical examination, the Veteran's lower extremities, feet, and "neurologic" were noted as normal on clinical evaluation.  

Post-service, the Board notes the Veteran's reports that he first experienced symptoms related to numbness in his feet approximately 10 to 30 years ago or in the 1980s.  See November 2011 Application for Compensation, November 2011 Statement in Support of Claim, August 2016 VA treatment records, January 2017 VA examination.

An August 2016 VA treatment record noted the Veteran's reports of long-standing neuropathy in his feet that he dated back to 20 years ago.  The reviewing neurologist noted that Agent Orange neuropathy was not thought to present like that.  

A November 2016 VA treatment record noted a letter from the Agent Orange Program that a review of medical records demonstrated that the Veteran had neuropathy associated with Agent Orange exposure.  No rationale in support of the finding was provided.

In a January 2017 VA examination, the Veteran stated that he first began to notice numbness in the bottom of the left foot around 20 to 30 years ago followed by similar symptoms in the right foot several years later.  The examiner noted the Veteran was not really sure of the exact date of onset of symptoms but had listed January 1980 in his original claim for the current matter and had reported to a VA neurologist in August 2016 that his symptoms dated back to 20 years ago.  The examiner noted the Veteran stated he was sure he did not have any such symptoms upon discharge from service or in the first few years after leaving military service.  The Veteran stated that over time, his symptoms gradually progressed to include pain in the bottoms and toes of both feet along with increased numbness and paresthesias.  The examiner noted that in the initial VA visit to establish medical care in July 2007, neuropathy was mentioned but that the Veteran did not report any worsening symptoms until August 2015 and August 2016.  

After examination, the January 2017 VA examiner opined that the Veteran's bilateral lower extremity peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that a review of the STRs showed neither diagnosis of neuropathy in service nor any symptoms that would be suggestive of peripheral neuropathy while in active duty service.  The examiner noted that although previously denied, VBA had conceded presumptive Agent Orange (AO) exposure criteria for the veteran.  The examiner explained that peripheral neuropathy, early onset is considered to be an AO herbicide exposure presumptive condition and as noted in the June 2014 Statement of Case, for Agent Orange peripheral neuropathy to be presumptively service connected it, "shall have become manifest to a degree of 10% or more within a year after the last date on which the veteran was exposed to an herbicide during active military....service."  The examiner noted that there was no evidence that the Veteran met the above criteria for early onset peripheral neuropathy since he stated on his original claim that the onset of his foot neuropathy symptoms was in January 1980, which is approximately 11 years after discharge from service.  The examiner further noted that statements made by the Veteran to the examiner and VA neurologists indicated onset of symptoms 20 to 30 years from the time of examination, which would place the onset of his neuropathy well beyond the first year after potential exposure.  The examiner noted the Veteran also stated during examination that his foot numbness did not begin either immediately after service or in the initial years after service.  The examiner found there was no evidence, including the Veteran's own statements, that he had an early onset peripheral neuropathy following presumed exposure to AO.  The examiner further explained that neurotoxins, including components of AO generally caused neuropathy either acutely or sub-acutely (early onset) following a high enough dose exposure to do so and that if cumulative exposure over a relatively short period of time (i.e. during time in Vietnam) did not cause neuropathy shortly thereafter, it would not do so decades later.  The examiner noted that neurotoxins can also cause peripheral neuropathy by cumulative lower dose exposure over a longer period of time and that in this instance, the development and manifestations of neuropathy and other toxic effects could take many years to develop following the beginning of exposure.  The examiner noted this may occur in chronic lead or arsenic poisoning for example.  However, the examiner found it may reasonably be presumed that the Veteran was not chronically exposed to AO in the years following his military service that would cause such effects.

The January 2017 VA examiner acknowledged the November 2016 Agent Orange Health Registry Program note that found the Veteran had neuropathy associated with Agent Orange exposure.  The examiner noted however, that there was no rationale or further explanation provided, and upon review of VA treatment notes, he could not find any instance where a VA treating physician had associated the Veteran's peripheral neuropathy with AO exposure.  Instead, the examiner highlighted the August 2016 VA treatment record in which the neurologist who evaluated the Veteran indicated that AO neuropathy was not thought to present like this.  The examiner found that ultimately, additional testing (such as EMG) would not be helpful in further evaluating the Veteran's claim since there are no EMG findings that would distinguish a peripheral neuropathy due to Agent Orange from any other cause of peripheral sensory polyneuropathy.

The Board finds that a preponderance of the evidence is against the finding of a nexus to service.  The Veteran has not claimed continuity of bilateral feet neuropathy symptoms since active service and has not claimed an in-service injury that caused his claimed disability, or that onset of symptoms was during active service.  The first evidence of treatment for the current bilateral feet numbness was in a July 2007 VA treatment record in which the Veteran reported that he experienced numbness on the bottom of his feet from the toes back to the center of his foot for the last year and a half.  The Veteran had also specifically indicated to the January 2017 VA examiner that his symptoms did not occur during service and numerous statements made by the Veteran, as noted above, had indicated onset of symptoms began years after separation from active service.  Thus, medical nexus for the bilateral lower peripheral neuropathy is not presumed under 38 C.F.R. § 3.309(e) due to herbicide exposure.

The Board further finds that the evidence is against direct service connection.  Attention is given to the November 2016 Agent Orange Health Registry Program letter that indicated the Veteran's neuropathy is related to Agent Orange exposure during active service.  However, this opinion lacks probative weight as there is no accompanying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  Alternatively, the January 2017 VA examiner found that the Veteran's bilateral lower extremity peripheral neuropathy is unrelated to service, to include conceded Agent Orange exposure, after a detailed review of the claims file, taking a history from the Veteran, and an examination.  The Board affords the January 2017 VA opinion the most probative weight in this case considering the thorough and well-supported rationale. 

The Board has considered the Veteran's contentions that his bilateral feet neuropathy disability is related to his period of active service, to include herbicide exposure.  However, as to the specific issue in this case, the question of the etiology of the Veteran's bilateral lower extremity peripheral neuropathy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Neuropathy is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Veteran's comments are afforded no probative weight. 

In sum, there is no competent or credible evidence of bilateral lower extremity peripheral neuropathy in service, no credible evidence of the condition for over approximately a decade after service discharge, and no competent evidence linking the Veteran's bilateral lower extremity peripheral neuropathy to service.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As the preponderance of the evidence is against the bilateral lower extremity peripheral neuropathy claim, the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


